George, J.
1. A deed absolute in form may be shown to have been made to secure a debt, where the maker remains in possession of the land. Civil Code, § 3258; Bashinski v. Swint, 133 Ga. 38 (65 S. E. 152); Mercer v. Morgan, 136 Ga. 632 (71 S. E. 1075); Renitz v Williamson, 149 Ga. 241 (99 S. E. 869).
2. Accordingly, the court did not err in overruling the demurrer to the petition, and in admitting in evidence upon the trial of the case parol testimony tending to sustain the allegations of the petition, it appearing that the plaintiff in the equitable suit remained in the possession of the land.
3. That the court in his charge to the jury intimated an opinion upon an uncontested and undisputed fact in the case is not cause for a new trial.
4. The evidence authorized the verdiet.

Judgment affirmed.


All the Justices concur.

Z. B. Rogers, for plaintiff in error. Gh'ogan & Payne, contra.